Citation Nr: 1202567	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  09-48 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to restoration of a 30 percent rating for degenerative joint disease of the right shoulder, status-post right shoulder injury (right shoulder disability) from May 1, 2009.  

2.  Entitlement to a rating in excess of 30 percent for a right shoulder disability.

3.  Entitlement to a rating in excess of 10 percent for lichen planus (skin disability).  
 

ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to July 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of November 2008 and February 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The issues of entitlement to increased ratings for right shoulder and skin disabilities are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

An improvement in the Veteran's right shoulder disability was not adequately demonstrated by the evidence of record at the time of the February 2009 rating decision reducing the rating for the disability from 30 percent to 20 percent. 


CONCLUSION OF LAW

The 30 percent disability rating for a right shoulder disability was not properly reduced.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.344, 4.71a, Diagnostic Code 5201 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Principles and Analysis

The Veteran contends that symptoms associated with his right shoulder disability have worsened and the reduction to a 20 percent rating was not warranted.  

Pursuant to 38 C.F.R. § 3.105(e) where a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Final rating action will reduce or discontinue the compensation effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e) (2011). 

In this case, the Veteran disagrees with the February 2009 rating decision that reduced the rating for his service-connected right shoulder disability from 30 percent disabling to 20 percent.  The Veteran has been in receipt of service connection for a right shoulder disability since May 2002, and at that time was assigned a 30 percent rating.  The Veteran filed a claim for increased rating in April 2008, and was afforded a VA joints examination in June 2008.  

A rating decision proposing to reduce the Veteran's right shoulder disability from 30 percent disabling to 20 percent disabling was sent to the Veteran in November 2008.  That letter gave the appellant 60 days for the presentation of additional evidence to show that compensation payments should be continued at the 30 percent level and informed him that he could request a predetermination hearing.  The Veteran did not respond to this reduction letter in any manner, and thereafter, the Veteran's rating was reduced to 20 percent in a February 2009 rating decision.  Thus, the Board finds that the RO complied with the procedural requirements of 38 C.F.R. § 3.105.  As such, the RO's reduction of the Veteran's right shoulder disability was procedurally in accordance with the provisions of 38 C.F.R. § 3.105. 

The Board notes that the 30 percent rating for the Veteran's right shoulder disability was in effect for more than five years.  In cases in which ratings have continued for long periods at the same level (five years of more), 38 C.F.R. § 3.344 provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  

The Veteran's right shoulder disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Under this code a 20 percent disability rating is warranted when range of motion of the major upper extremity is limited to the shoulder level.  A 30 percent disability rating is warranted when range of motion of the major upper extremity is limited to midway between the side and shoulder levels.  A 40 percent disability rating is warranted when range of motion of the major upper extremity is limited to 25 degrees from the side.  38 C.F.R. § 4.71a.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5202, which pertains to impairment of the humerous, a 20 percent disability rating is warranted when there is malunion of the humerous with moderate deformity in the major upper extremity or recurrent dislocation of the scapulohumeral joint of the major upper extremity with infrequent episodes and guarding of movement only at shoulder level.  A 30 percent disability rating is warranted when there is malunion of the humerous with marked deformity in the major upper extremity or recurrent dislocation of the scapulohumeral joint of the major upper extremity with frequent episodes and guarding of all arm movements.  A 50 percent disability rating is warranted when there fibrous union of the humerous in the major upper extremity.  A 60 percent disability rating is warranted when there is nonunion of the humerous (false flail joint) in the major upper extremity.  A maximum disability rating of 80 percent is warranted when there is loss of humerous head (flail shoulder) in the major upper extremity.

Under Diagnostic Code 5203, which pertains to impairment of the clavicle or scapula, a 10 percent disability rating is warranted where there is malunion of the clavicle or scapula of the major upper extremity; or where there is nonunion of the clavicle or scapula of the major upper extremity without loose movement.  A 20 percent disability rating is warranted where there is nonunion of the clavicle or scapula of the major upper extremity with loose movement; or where there is dislocation of the major upper extremity clavicle or scapula.  38 C.F.R. § 4.71a.

VA outpatient treatment records dated just prior to the Veteran's request for increase document no complaint related to the right shoulder.  

In June 2008, the Veteran was afforded a VA examination of the right shoulder.  The Veteran reported having residuals since the 1970 injury, and being unable to raise his right arm like he could raise his left.  He stated that these symptoms hindered his ability to get dressed and caused constant, moderate to severe pain in the right shoulder.  This pain was localized in the joint, but he did not have incapacitating episodes and there had been no dislocations in the last two years.  The Veteran further reported that his symptoms had been getting worse and his pain was more severe, but without flare-ups.  

Physical examination of the right shoulder revealed no swelling, crepitus, or instability.  There was tenderness appreciated over the AC joint and glenohumeral joint.  Range of motion testing revealed right shoulder abduction from 0 to 100 degrees, with pain at 90 degrees; forward elevation from 0 to 105 degrees, with pain at 95 degrees; and internal and external rotation from 0 to 90 degrees without pain.  X-rays revealed degenerative changes of the AC and glenohumeral joints, as well as degenerative changes of the rotator cuff attachment.  

Private treatment records, dated in 2009, show the Veteran's complaints of right shoulder pain, and inability to raise his right arm up.  The Veteran also reported increased pain in the right shoulder in the past two years and some slight relief with shots of cortisone.  

The Veteran was afforded another VA joints examination in October 2010, during which he reported progressively worse right shoulder pain.  He reported giving way, instability, pain, stiffness, weakness, and decreased speed of joint motion.  He endorsed weekly episode of both locking and dislocation or subluxation.  The Veteran reported severe flare-ups of his right shoulder symptoms occurring every two to three weeks and lasting for one to two days.  Pain is precipitated by lifting heavy objects or raising his right arm and the Veteran uses pain medication and rest for treatment.  The Veteran stated he experiences decreased range of motion during periods of flare-ups.  

Physical examination revealed recurrent shoulder dislocation and guarding of all movements of the right shoulder joint.  Range of motion of the right arm revealed flexion from 0 to 10 degrees, abduction from 0 to 90 degrees, and internal and external rotation from 0 to 10 degrees.  The examiner found objective evidence of pain with active motion on the right side, as well as pain following repetitive motion.  There was no additional limitation following three repetitions of ranges of motion.  There was no evidence of ankylosis of the right shoulder joint.  X-rays again confirmed degenerative changes of the right shoulder joint.  His diagnosis of degenerative joint disease of the right shoulder was confirmed, and the examiner opined this caused significant effects on his usual occupation due to pain.  It also caused moderate to severe effects on many of his activities of daily living.  

The Veteran was also sent for an independent medical examination in October 2010, during which he reported similar symptoms as in the previous examination.  Range of motion testing revealed right shoulder flexion to 120 degrees, with pain at 110 degrees; abduction to 140 degrees, with pain at 130 degrees; external rotation to 40 degrees, with pain at 35 degrees; and internal rotation to 45 degrees with pain at 40 degrees.  The examiner indicated that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, and incoordination following repetitive use.  

In March 2011, a VA clarification report was made to reconcile the October 2010 VA examination report and the October 2010 independent medical examination report.  A VA physician's assistant (PA) opined that the independent medical examination shows the findings most likely associated with the Veteran's right shoulder disability.  In so opining, he indicated that the Veteran continues to work in a maintenance profession and if his shoulder disability were as severe as noted in the October 2010 VA examination findings, he would be unemployable.  Ultimately, the PA found the October 2010 independent examination report findings to be more plausible.  

Upon careful review of the evidence of record, and in light of the Veteran's credible reports of his right shoulder symptoms, the Board finds that the Veteran's right shoulder disability has not significantly improved to warrant the rating reduction from 30 to 20 percent.  The clinical evidence of record shows the Veteran's continued complaints with difficulty lifting his right arm, and worsening pain in the right shoulder joint.  There is conflicting evidence as to how far the Veteran can raise his right arm, but there is no question he lacks full range of motion, and during periods of flare-ups he is even more limited in his right arm range of motion.  Although the Veteran's symptoms appeared to be improving according to the June 2008 VA examination report, the Board has reviewed this examination report in conjunction with the other evidence of record that shows progressively worsening symptoms.  

Thus, based upon the medical evidence of record and the Veteran's credible reports that his disability has not significantly improved, the Board finds that restoration of the 30 percent rating for his right shoulder disability is in order.  


ORDER

Entitlement to restoration of a 30 percent rating for degenerative joint disease of the right shoulder, status-post right shoulder injury from May 1, 2009, is granted.  


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims of entitlement to increased ratings for service-connected lichen planus and right shoulder disability are decided. 

The Board notes that the Veteran was most recently afforded VA examinations regarding his skin and right shoulder disabilities in October 2010.  He also underwent an independent medical examination in October 2010.  In March 2011 VA clarification report was provided by a VA PA in an attempt to reconcile the differing findings of the two October 2010 examinations for these disabilities.  

In the March 2011 clarification report, the PA stated that the October 2010 VA examination report best described the Veteran's symptoms related to his skin disability, and his rationale was that independent examiners are not trained in Compensation and Pension Examinations.  The October 2010 independent examiner indicated that the Veteran's skin disability affected 90 percent of his exposed areas and 90 percent of his whole body.  The October 2010 VA examination found that the Veteran's skin disability affected less than 5 percent of his exposed areas and less than 5 percent of his whole body.  

In the March 2011 clarification report, the PA found that the independent medical examination report best described the Veteran's symptoms related to his right shoulder disability.  The VA examination report reflected far more limitation of motion of the right shoulder joint than the independent medical examination report.  Additionally, the Veteran submitted a statement in May 2011 indicating that his right shoulder disability had worsened in severity.  

In light of the Veteran's assertions of worsening symptoms, the extreme differences between both reports of the October 2010 examinations, and the contradictions stated in the March 2011 clarification report, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of the right shoulder and skin disabilities.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's right shoulder and skin disabilities.

2.  Then, the RO or the AMC should afford the Veteran an examination by an examiner or examiners with sufficient expertise to determine the current degree of severity of the Veteran's right shoulder and skin disabilities.  

The claims folders must be made available to and reviewed by the examiner(s), and any indicated studies should be performed. 

The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner(s).  In regard to his right shoulder, this should include an assessment of any additional limitation of motion during flare ups, on repeated use, and as a result of weakened movement, excess fatigability, and incoordination.  In addition, the examiner(s) should provide an opinion concerning the impact of each disability on the Veteran's ability to work.  

The rationale for each opinion expressed must be provided. 

3.  The RO or the AMC also should undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


